Order entered February 11, 2020




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-19-00439-CV

    JOHN PANIAGUA; AND HERMELINDA MARAVILLA CORONA AND JOSE
        CAMERINO MARAVILLA, SR., INDIVIDUALLY, AS PERSONAL
    REPRESENTATIVES OF THE ESTATE OF JOSE CAMERINO MARAVILLA,
                     DECEASED, ET AL., Appellants

                                           V.

                          WEEKLEY HOMES, LLC, Appellee

                    On Appeal from the 298th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-19-02097

                                        ORDER
      Before the Court is appellee’s February 7, 2020 unopposed motion for second extension

of time to file its brief. We GRANT the motion and ORDER the brief be filed no later than

March 11, 2020.


                                                  /s/   ERIN A. NOWELL
                                                        JUSTICE